department of the treasury employer_identification_number contact person - id contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend we applicant x name of scholarship program y z parish state dear we have considered the request of the applicant named w for advance approval of a grant-making program under sec_4945 g of the internal_revenue_code dated date our records indicate that vw was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 the letter request indicates that w will operate a grant-making program named x which will be awarding annual scholarships of varying amounts to eligible primary or secondary school undergraduate or graduate students the scholarship grants will be provided for payment of tuition fees books laboratory supplies and housing costs of the individual student w will give priority to applicants from y and adjacent parishes in z however the scholarship selection committee may consider applicants from other geographic areas if w’s trustees have in a particular year allocated more funds to scholarship than can be prudently awarded to suitable applicants from the priority areas the scholarship program requires that the grantee be enrolled at an accredited educational_institution in making its selection of a recipient of a scholarship grant the the candidates will be selected by a selection committee composed of the three trustees of w and no more than two community leaders the trustees shall appoint the additional members of the selection committee from time to time selection committee shall take into account each applicant’s prior academic performance performance on tests designed to measure ability and aptitude recommendations from instructors conclusions from personal interviews and references as to the individual's moral character ability and motivation the selection committee shall not discriminate in the selection process on the basis of sex race religion or national origin the persons who select recipients of scholarships will not derive a private benefit directly or indirectly if certain potential grantees are selected over others awards will not be made to any person related to the donors any member of the selection committee the manager and employees of w or any other disqualified_person applicants are required to submit an application additionally the applicant must submit an essay discussing their personal goals extra-curricular activities discipline grade expectations and why they should be chosen to receive a scholarship the criteria to be used by the selection committee are described as follows a b c d applicant must possess good character ambitious purpose positive qualities and should be capable of taking advantage of educational opportunities to enhance personal excellence the selection committee will not entertain applications from employees or relatives of any selection committee member for this purpose relatives shall have a definition consistent with the disqualified person's regulation pertaining to taxable_expenditures the scholarship grants will normally cover tuition books fees and supplemental living_expenses however in some cases the trustees may limit the grant to tuition books and fees applicant must provide a copy of their federal_income_tax return at least annually dependent student must provide a copy of their parents’ federal_income_tax return at least annually in order to renew the scholarship grantees must complete and submit a re- application form attached to a copy of their final grade report from the prior semester and a copy of the most recent federal_income_tax return a copy of the parent's return is required in the case of a minor w shall require a report of the grantee’s courses taken if any and grades received if any in each academic period such a report must be verified by the educational_institution attended by the grantee where study at an institution does not involve the taking of courses but the preparation of research papers or projects w shall require a brief report from the institution of the progress of the paper or project at least once a year such a report must be approved by the faculty_member supervising the grantee or by another appropriate_official of the institution upon completion of a grantee’s study at an educational_institution w shall obtain a final report trustees have the responsibility to follow the progress of the individual grant that is to review each report submitted by the funded educational_institution or person to make a determination as to whether the grant purposes are being or have been fulfilled and to look into any questions requiring further scrutiny or investigation where a report to w or other information including failure to submit reports after a reasonable_time has elapsed from their due_date indicate that all or any part of grant funds are not being used for the purposes of such grant the trustees shall initiate an investigation while conducting the investigation the trustees shall withhold further payments to the extent possible until is has determined that no part of the grant has been used for improper purposes and until any delinquent reports have been submitted if the trustees determine that any part of the grant has been used for improper purposes the trustees shall take all reasonable and appropriate steps to recover diverted grant funds or to insure the restoration of diverted fund and the dedication of other grant funds held by the grantee to the purposes being financed by the grant these steps will include legal action unless such action would in all probability not result in the satisfaction of execution of a judgment if the trustees determine that any part of the grant has been used for improper purposes and the grantee has not previously diverted grant funds to any use not in furtherance of a purpose specified in the grant the trustees shall withhold further payments on the particular grant until it has received the grantee’s assurances that future diversions will not occur any delinquent reports have been submitted and it has required the grantee to take extraordinary precaution to prevent future diversions from occurring if the trustees determine that any part of the grant has been used for improper purposes and the grantee has previously diverted foundation grant funds the trustees shall withhold further payment until the three conditions of the preceding sentence are met and the diverted funds are in fact recovered or restored w will retain records that pertain to all grants to individuals for a period of ten years w will send a letter to each recipient setting forth the terms and conditions of each scholarship grant to an individual the recipient must communicate an acceptance by letter to w terms and conditions include specific purpose of the grant its duration the total amount of the grant and requirements for reports including due dates for such reports grantees must pursue the educational objectives for which the scholarship was granted a renewal of the grant for any succeeding period is contingent upon evidence of adequate performance at the time of review sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study unless such grant satisfies the requirements of subsection g or other similar purposes by such individual sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that effective your procedures for granting the awards comply with the july requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures as of july subject_to the limitations provided by sec_117 of the code are excludable from the gross_income of the recipients this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code _ constitutes a one-time approval of your system standards and the approval of your award program procedures herein effective july procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
